In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 15-132V
                                  Filed: November 6, 2015

*************************                                UNPUBLISHED
MADELINE MOORMAN,                         *
                                          *              Special Master Hamilton-Fieldman
                     Petitioner,          *
                                          *
v.                                        *              Petitioner’s Motion for Dismissal
                                          *              Decision; Human Papillomavirus
SECRETARY OF HEALTH                       *              (“HPV”) Vaccines; Gardasil
AND HUMAN SERVICES,                       *              Vaccines; Headaches; Chronic
                                          *              Fatigue; Depression.
                     Respondent.          *
                                          *
*************************
Larry D. Wright, Wright & Fisher, LLC, Kansas City, MO, for Petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On February 9, 2015, Madeline Moorman (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006)
(“Vaccine Act”). Petitioner alleged that she suffers from “constant debilitating headaches;
chronic fatigue; depression” as a result of the Human Papillomavirus (“HPV”) vaccinations,
more specifically Gardasil vaccinations, she received on February 3, 2012 and April 2, 20122.
Petition (“Pet”) at 1-5. The undersigned now finds that the information in the record does not
show entitlement to an award under the Program.

      On November 4, 2015, Petitioner filed a Motion for Decision Dismissing her Petition.
Motion, ECF No. 23. According to the motion, “[a]n investigation of the facts and science

1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2006)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
2
 Petitioner only received two HPV vaccinations, at the request of her mother. Pet’r’s Ex. 3 at
33.
supporting Petitioner’s claim has demonstrated that Petitioner will be unable to prove she is
entitled to compensation in the Vaccine Program.” Motion at 1. Petitioner further states that she
understands that dismissal decision will result in a judgment against her, and that such a
judgment will end all of her rights in the Vaccine Program. Id.

        To receive compensation under the Vaccine Act, Petitioner must prove either 1) that she
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to one of her vaccinations, or 2) that she suffered an injury that was actually caused by a vaccine.
See §§ 300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover
any evidence that Petitioner suffered a “Table Injury.” Further, the record does not contain a
medical expert’s opinion or any other persuasive evidence indicating that her injuries were
caused by a vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioner, however, has offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




                                                 2